DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment response filed on 09 February 2022 has been entered.
Claim Status:
1c.	Claims 1, 5, 20-27, 30-31, 33, 39, 45-46, 57-58 are pending, of which claims 1, 5, 20-27, and 30 are under consideration. 
1d.	Claims 31, 33, 39, 45-46, 57-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/26/2021.
Response to Applicants’ amendment and arguments:
2. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  
2a.	The declaration filed by Applicants on 14 January 20220 is in compliance with 37 CFR 1.63, and executed by or with respect to each actual inventor (see 37 CFR 1.53(f)). 

2b.	The amendment has overcome the rejection of claims 1, 5, 21-27, and 30 made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The amended claims 1, 5, 21-27, 30 no longer recite a monoclonal antibody that comprises heavy chain CDR sequences that share 95% identity with the CDR1-3 sequences of SEQ ID NO:1-3; or comprises light chain CDR sequences that share 95% identity with the CDR1-3 sequences of SEQ ID NO:4-6 
   
2c.	The rejection of claims 1, 5, 21-27, 30 made under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, for not enabling the full scope of the claimed invention is withdrawn. The amended claims 1, 5, 21-27, 30 no longer recite a monoclonal antibody that comprises heavy chain CDR sequences that share 95% identity with the CDR1-3 sequences of SEQ ID NO:1-3; or comprises light chain CDR sequences that share 95% identity with the CDR1-3 sequences of SEQ ID NO:4-6 and an isolated nucleic acid that hybridizes with the complement of a sequence with at least 95% homology to a nucleic acid encoding specific polypeptide sequences.     

2d.	The amendment has overcome the rejection of claims 21-23 made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 

2e.	The amendment has overcome the objection of claim 20.


Drawings:
3.	The drawings are objected to because the instant Figures 21, 23, 26, 27 and 29 are presented in separate panels.  The panels should be labeled as “Figures 21A, 21B; 26A, 26B, 26c etc.” The partial views of the figures should be labeled with a number followed by a capital letter. For example, page 2 of figure 21 should be labeled: as 
“FIG. 21 (cont.) B”, i.e. similar format as instant Figure 18 should be followed. Once figures 21, 23, 26, 27, and 29 are relabeled, the “Brief description of the drawings” should be amended to reflect the appropriate Figure numbers.      
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in 


Rejoinder previously withdrawn claims: 
4.	Claims 1, 5, 20-27, and 30 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), claims 31, 33, 39, 45, 46, 57, 58, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the office action mailed on In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.   Authorization for this examiner’s amendment was given in a telephone interview with Paula Estrada de Martin, (Applicants' Representative) on 11 March 2022.
The application has been amended as follows: 
In The Claims:

5a. 	Claim 31, (Once Amended) In line 1, after “level of”, delete “an” and insert –a—

5b.	Claim 31, in line 3, delete the phrase “use of” and insert –contacting said sample with---



5d.	Claim 45. (Once Amended) A method of treating a subject afflicted with cancer that expresses MICA and/or MICB comprising administering to the subject at least one monoclonal antibody, or antigen-binding fragment thereof, according to claim 1.

5e.	Claim 57, (Once Amended) A method of treating a subject afflicted with cancer that expresses MICA and/or MICB comprising administering to the subject at least one monoclonal antibody, or antigen-binding fragment thereof, according to claim 1, in combination with an agent that enhances MICA and/or MICB expression.

5f.	In claim 46, please delete subpart (h) in its entirety

5g.	In claim 46, relabel subpart “(i)” as “(h)”

5h.	In claim 46, relabel subpart “(j)” as “(i)”

5i.	In claim 46, relabel subpart “(k)” as “(j)”

5j.  	Please cancel claims 33 and 39 without prejudice or disclaimer.  

Conclusion:
6.	Claims 1, 5, 20-27, 30-31, 45-46, 57-58 are allowed.

Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        07 March 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647